362 F.2d 264
Leonard S. LEVENTHAL, Trustee in Bankruptcy of the Estate ofRobert Spillman, Bankrupt, Plaintiff-Appellee,v.Robert SPILLMAN, Selma Spillman and Safe-Tee Banisters,Ltd., Defendants-Appellants.
No. 461, Docket 30519.
United States Court of Appeals Second Circuit.
Argued June 14, 1966.Decided June 20, 1966.

Solomon B. Terkeltoub, New York City, fir appellee.
Eli Wager, Mineola, N.Y.  (Wager & Shane, Mineola, N.Y., on the brief), for appellants.
Before HAYS, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
Affirmed on the basis of the opinion of Judge Dooling in the trial court reported at 234 F.Supp. 207 (1964).